t c memo united_states tax_court turner ansley petitioner v commissioner of internal revenue respondent docket no 388-18l filed date turner ansley pro_se christine a fukushima for respondent memorandum opinion urda judge in this collection_due_process cdp case turner ansley seeks review pursuant to sec_6330 of the determination of the internal 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar revenue service irs office of appeals to uphold a notice_of_intent_to_levy the principal question for decision is whether the irs settlement officer abused her discretion in rejecting petitioner’s dollar_figure offer-in-compromise oic respondent has moved for summary_judgment under rule contending that no disputed issues of material fact remain and that the settlement officer acted within her discretion we agree and accordingly will grant the motion a notice_of_deficiency and irs collection efforts background on date the irs sent petitioner by certified mail a notice_of_deficiency for hi sec_2012 through tax years the irs determined federal_income_tax deficiencies of dollar_figure for hi sec_2012 tax_year dollar_figure for hi sec_2013 tax_year and dollar_figure for hi sec_2014 tax_year the irs also determined an accuracy- related penalty under sec_6662 for each year petitioner did not seek this court’s review of the irs’ determination within days and the irs accordingly assessed the tax_liabilities in question see sec_6201 sec_6213 to collect petitioner’ sec_2012 through liabilities the irs issued a pair of notices on date--one relating to hi sec_2012 liability and the other for hi sec_2013 and sec_2014 liabilities--informing petitioner of its intent to levy and apprising him of his right to request a cdp hearing pursuant to sec_6330 petitioner filed a timely form request for a collection_due_process or equivalent_hearing on which he indicated his interest in submitting an oic in lieu of the proposed levy petitioner did not challenge the underlying liabilities or identify any other issues b initial cdp proceedings petitioner’s case thereafter was received by a settlement officer in the irs office of appeals on date the settlement officer sent petitioner a letter scheduling a telephone cdp hearing for date the settlement officer requested that petitioner submit a form 433-a collection information statement for wage earners and self-employed individuals as well as hi sec_2015 federal_income_tax return so that she could consider any alternative to collection that he wished to propose petitioner neither supplied the requested information nor called the settlement officer on the appointed date given the lack of response the settlement officer sent petitioner a form letter stating that she would decide the case based on the administrative file and any information previously provided while preparing her final_determination the settlement officer learned that the irs centralized offer_in_compromise coic unit had received an oic from petitioner on date in response the settlement officer alerted the coic unit and suspended the cdp proceeding so that the coic unit could investigate petitioner’s offer consistent with the relevant procedures in the internal_revenue_manual see internal_revenue_manual irm pt dollar_figure date pt date c coic unit investigation initial reporting the oic that petitioner submitted to the coic unit consisted of a form_656 offer_in_compromise and a form 433-a on the form_656 petitioner offered dollar_figure to settle his tax_liabilities for through the years at issue as well as his tax_liability for on the reason for offer section of the form petitioner checked the box marked doubt as to collectibility petitioner did not check the box marked exceptional circumstances or offer any justification for not paying the full amounts of his underlying liabilities petitioner supplied certain other bits of information on the form 433-a on the personal front petitioner disclosed that he was born in date was married and rented his residence petitioner set forth only three personal assets--a lexus a toyota and a buick--each of which he valued at zero for his monthly income petitioner listed wages of dollar_figure and reported no income from social_security pensions or other sources according to petitioner his total monthly expenses were dollar_figure he reported dollar_figure for food clothing and miscellaneous expenses dollar_figure for housing and utilities dollar_figure in vehicle operating costs and dollar_figure for out-of-pocket healthcare costs petitioner further reported monthly taxes of dollar_figure and a secured debt of dollar_figure on date an offer examiner from the coic unit called one of petitioner’s representatives to obtain further information about his oic and finances after a few months of back-and-forth including a brief closing of the investigation the offer examiner was able to obtain a clearer view of petitioner’s financial picture she learned that petitioner’s wife had filed for divorce and left the country the offer examiner also was told that petitioner’s roster of cars had changed petitioner’s representative reported that he had given his toyota to charity and disclosed his ownership of a previously unreported honda which was purportedly encumbered by a car loan reported on the form 433-a as a secured debt despite repeated requests for loan documentation by the offer examiner none was supplied finally the offer examiner was informed that petitioner had a practice of cashing checks and redepositing funds because of concerns about levies and overdrawing his account financial analysis to evaluate petitioner’s offer and his ability to pay the liabilities the offer examiner performed a financial analysis of his assets income and expenses she first determined that petitioner had assets worth dollar_figure the offer examiner reached this conclusion by using the quick sale values of petitioner’s three vehicles i dollar_figure for the honda ii dollar_figure for the lexus and iii dollar_figure for the buick she further concluded that petitioner’s toyota constituted dissipated assets of dollar_figure because the receipt provided for deed transfer was for a used car lot not a charity the offer examiner next determined that petitioner had monthly income of dollar_figure she derived this amount by adopting the monthly wage set forth on petitioner’s form 433-a dollar_figure and then adding his monthly social_security income dollar_figure and an average of other unaccounted-for monthly income dollar_figure this other income was based on her analysis of petitioner’s unaccounted-for bank account deposits the offer examiner finally concluded that petitioner had dollar_figure in average monthly expenses she reached this amount by accepting the expenses that petitioner reported on his form 433-a for housing and utilities dollar_figure and current taxes dollar_figure consistent with the national standards published by the irs for she allowed food clothing and miscellaneous expenses of dollar_figure and out-of-pocket healthcare expenditures of dollar_figure she also increased petitioner’s total monthly car expenses from dollar_figure to dollar_figure the offer examiner disallowed only one monthly expense--petitioner’s secured debt car loan for which he had offered no substantiation on the basis of this analysis the offer examiner determined that petitioner had a monthly net_income of dollar_figure and that he could pay dollar_figure over months the offer examiner also noted that petitioner had assets with a value of dollar_figure combining these figures she determined a reasonable collection potential of dollar_figure the offer examiner further observed that petitioner could retire his total underlying liability dollar_figure including both tax and penalties in approximately months 2the commissioner has promulgated guidelines for the evaluation of offers see eg churchill v commissioner tcmemo_2011_182 102_tcm_116 the calculation of a taxpayer’s reasonable collection potential occupies a central place in those guidelines see id see also internal_revenue_manual irm pt date a settlement officer derives the reasonable collection potential from her estimate of a taxpayer’s assets and likely future income see irm pt date pt dollar_figure date likely future income in turn is determined by multiplying a taxpayer’s monthly disposable income gross_income minus necessary living_expenses by a certain number of months see id pt dollar_figure date pt dollar_figure date on date the offer examiner sent petitioner a letter preliminarily rejecting his oic of dollar_figure based on her financial analysis the letter explained however that the final_decision to reject or accept rested with the office of appeals d discussions with settlement officer and notice_of_determination the settlement officer concurred in the offer examiner’s financial analysis accordingly on date the settlement officer sent petitioner a letter in which she noted that rejection had been recommended she nonetheless offered him an installment_agreement which would have resulted in payments of dollar_figure per month to his tax_liabilities petitioner responded with several faxes during may these faxes included assorted irs documents to which petitioner had added handwritten notes inter alia asking the settlement officer to reconsider your negative decision and referring to his overtime work some of the faxes contained letters from lawyers addressed generally to creditor stating that petitioner was preparing to file for bankruptcy and should be afforded the benefits of fair debt collection laws 3this letter was the second time the settlement officer had extended this offer she also had done so--to no avail--after the coic unit had temporarily closed its investigation in date petitioner also faxed a copy of a newspaper article about the median income of los angeles county residents the settlement officer replied by letter on date after noting that she had reviewed petitioner’s correspondence the settlement officer explained that the amount that the offer examiner had used for petitioner’s wage income dollar_figure was less than both the monthly low income amount for los angeles dollar_figure according to the article petitioner submitted and the monthly wage indicated by his work history from through on the latter point the settlement officer noted that even during his lowest earning year his monthly wage worked out to dollar_figure the settlement officer concluded her letter by extending another opportunity for petitioner to enter into an installment_agreement more faxes followed as most pertinent here on date petitioner faxed a handwritten note in which he represented that he made a total of dollar_figure per year based on wages of dollar_figure and annual social_security income of dollar_figure in this note he again lamented the high cost of living in los angeles on date the office of appeals issued a notice_of_determination sustaining the levy notice the notice rejected petitioner’s oic of dollar_figure due to the reasonable collection potential of dollar_figure with disposable income of dollar_figure and equity in assets of dollar_figure e proceedings in this court petitioner who lived in california at the time filed a timely petition on date respondent subsequently filed a motion for summary_judgment to which petitioner responded a summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 4at one point in the notice_of_determination the settlement officer refers to the reasonable collection potential as dollar_figure the reasonable collection potential determined by the offer examiner and adopted by the settlement officer however was dollar_figure although this error concerns us it appears from our review of the record to be an isolated mistake and not to have affected the substance of the settlement officer’s analysis 5petitioner filed a petition in this court before the issuance of the notice_of_determination which we initially docketed as no we later dismissed that petition as premature and docketed the instant case on the basis of a petition filed on date aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party id however the nonmoving party may not rest upon the mere allegations or denials of its pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see 477_us_317 b standard of review pursuant to sec_6330 we have jurisdiction to review the office of appeals’ determination see 125_tc_301 aff’d 469_f3d_27 1st cir where the validity of the underlying tax_liability is properly at issue we review the determination regarding the underlying tax_liability de novo 114_tc_604 114_tc_176 we review all other determinations for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite in reviewing for abuse_of_discretion we must uphold the office of appeals’ determination unless it is arbitrary capricious or without sound basis in fact or law see eg murphy v commissioner t c pincite taylor v commissioner tcmemo_2009_27 97_tcm_1109 c underlying liability in his amended petition petitioner asserts that the irs made a math mistake that affected his through federal tax_liabilities our jurisdiction in the instant proceeding however extends only to the review of the proposed levy for petitioner’ sec_2012 through tax years sec_6330 see also gallagher v commissioner tcmemo_2018_77 at even for those years for which we have jurisdiction we are precluded from considering petitioner’s liability challenge a taxpayer may dispute his underlying tax_liability in a cdp case only if he properly raised that issue at the cdp hearing see 129_tc_107 sec_301_6320-1 q a-f3 proced admin regs petitioner did not raise the issue in the office of appeals and thus we cannot consider it now 6petitioner attached to his summary_judgment opposition what appears to be the first page of an undated irs notice_of_deficiency addressed to turner aansley sic petitioner has added to this page handwritten notes to the effect that he did not receive it and that his name was misspelled this exhibit relates to his underlying liability challenge which as explained above lies outside our purview because it was not raised in the office of appeals petitioner’s failure on this count accordingly makes moot any argument that he did not receive a notice_of_deficiency in the first place d abuse_of_discretion we next consider whether the settlement officer properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary sec_6330 verification as an initial matter this court has authority to review satisfaction of the verification requirement regardless of whether the taxpayer raised that issue at the cdp hearing see 131_tc_197 supplemented by 136_tc_463 petitioner did not contest verification in the office of appeals nor does he allege in his petition that the settlement officer failed to satisfy this requirement our examination of the record shows that the settlement officer satisfied her obligations in this regard according to her case notes she confirmed that proper assessments had been made and a notice properly sent for through 7respondent has conceded the sec_6662 penalties based on the settlement officer’s failure to properly verify that the supervisory approval requirements of sec_6751 had been satisfied she reviewed examination files and the notice_of_deficiency relating to these years as well as the certified mailing list showing the mailing of the notice and the united_states postal service tracking results for it her case notes also reflect that she confirmed that a balance remained due when the cdp levy notice was issued this thorough review plainly satisfies the verification requirement collection alternative a legal background this brings us to the crux of the case the settlement officer’s rejection of petitioner’s oic of dollar_figure sec_7122 authorizes the irs to compromise an outstanding tax_liability on grounds that include doubt as to collectibility the ground that petitioner urged see sec_301_7122-1 proced admin regs the secretary may compromise a tax_liability on this basis where the taxpayer’s assets and income render full collection unlikely id conversely the irs may reject an oic when the taxpayer’s reasonable collection potential exceeds the amount he proposes to pay see 136_tc_475 aff’d 502_fedappx_1 d c cir generally settlement officers are directed to reject any offer substantially below the taxpayer’s reasonable collection 8we have jurisdiction to review a settlement officer’s rejection of an oic that encompasses liabilities for both cdp years and non-cdp years gallagher v commissioner tcmemo_2018_77 at n potential unless special circumstances justify acceptance of such an offer see mack v commissioner tcmemo_2018_54 at revproc_2003_71 sec_4 2003_2_cb_517 in reviewing the settlement officer’s determination we do not make an independent evaluation of what would be an acceptable collection alternative see 140_tc_173 murphy v commissioner t c pincite see also randall v commissioner tcmemo_2018_123 at we do not recalculate a different amount for an acceptable installment_agreement or oic rather our review is limited to determining whether the settlement officer abused her discretion--that is whether her decision to reject petitioner’s offer was arbitrary capricious or without sound basis in fact or law thompson v commissioner t c pincite murphy v commissioner t c pincite b analysis of oic the settlement officer’s decision to reject petitioner’s dollar_figure oic was not an abuse_of_discretion in light of the financial analysis of petitioner’s assets income and expenses showing that he had assets on hand of dollar_figure and monthly net_income of dollar_figure petitioner does not quibble with the asset valuation which by itself likely would supply sufficient grounds for rejecting petitioner’s dollar_figure offer instead at various points in the office of appeals and before this court petitioner has trained his fire on the calculation of his monthly income and allowable expenses we find no fault as to either turning first to the income calculation petitioner has not contested the determinations that he had monthly social_security income of dollar_figure and other income of dollar_figure--two revenue streams he left off his form 433-a instead he challenges the settlement officer’s determination that he earned dollar_figure in monthly wages contending that he earned dollar_figure a month dollar_figure annually the figure used by the irs however comes directly from the monthly wage income petitioner reported on his form 433-a petitioner has offered no reason or support for the change the determination of petitioner’s monthly expenses was similarly sound pursuant to congress’ directive the irs has published national and local allowances to ensure that taxpayers entering into collection alternatives have adequate means to provide for basic living_expenses sec_7122 a this court has upheld the irs’ use of such standards to determine basic living 9even crediting petitioner’s unsupported assertion that his total annual income counting wages and social_security income was dollar_figure produces a net monthly income of more than dollar_figure to dedicate to retiring his tax_liability assuming monthly expenses of dollar_figure the amount the irs allowed expenses when evaluating proposed collection alternatives see 124_tc_165 aff’d 454_f3d_782 8th cir for housing and utilities and transportation a taxpayer is allowed the lesser_of the applicable local standards or the amounts that he actually paid monthly for expenses see irm pt date pt date for food clothing and other items and out-of-pocket health care expenses a settlement officer is to allow the national standard amounts without questioning the amounts the taxpayer actually spend s irm pt date the settlement officer did not abuse her discretion in determining monthly allowable expenses of dollar_figure the financial analysis adopted by the settlement officer generally accepted the amounts petitioner had reported on his form 433-a consistent with the irm the analysis allowed the national standard amounts for food clothing and miscellaneous expenses and for out-of-pocket healthcare expenses which were greater than the amounts petitioner had reported it also permitted greater total automobile expenses than petitioner had reported the analysis disallowed only one expense--the secured debt car loan for which petitioner supplied no documentation despite being given multiple opportunities to do so rather than attacking any of the specifics of the analysis petitioner instead suggests that the allowances were insufficient because of the high cost of l a living deviations from the national and local allowances set by the irs however are permitted only upon a showing that the standard amounts are inadequate to provide for a specific taxpayer’s basic living_expenses see irm pt date the taxpayer bears the burden of providing sufficient information to justify a deviation from local standards see eg thomas v commissioner tcmemo_2015_182 at petitioner fails to point to any specific facts indicating that these amounts were inadequate to provide for his basic living_expenses we consequently find no abuse_of_discretion in the settlement officer’s rejection of petitioner’s dollar_figure offer-in-compromise given the well-reasoned analysis showing disposable income in the amount of dollar_figure per month and equity in assets in the amount of dollar_figure 10we are skeptical about one aspect of the reasonable collection potential determination the reasonableness of using a 10-year window for determining future income for petitioner who wa sec_77 years old at the time see irm pt dollar_figure date pt date in addition to the basic living_expenses other factors to consider that impact upon the taxpayer’s financial condition include t he taxpayer’s age nonetheless any error in this regard is harmless given the significant difference between petitioner’s oic dollar_figure and his ability to pay dollar_figure in monthly net_income plus assets worth continued balancing analysis petitioner did not allege in his petition or argue at any later point that the settlement officer failed to consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 he thus has conceded this issue see rule sec_121 sec_331 in any event the settlement officer expressly concluded in the notice_of_determination that the proposed levy action balanced the need for efficient tax collection with petitioner’s legitimate concerns about intrusiveness s ince no alternative could be reached e conclusion finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the irs’ determination to sustain the notice_of_intent_to_levy to reflect the foregoing an appropriate order and decision will be entered continued dollar_figure and of course petitioner is free to submit another oic if his circumstances legitimately warrant it see sec_6330
